TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00164-CR


Crystal N. Taylor, Appellant


v.



The State of Texas, Appellee






FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

NO. 0806194A, HONORABLE DONALD LEONARD, JUDGE PRESIDING






A jury found appellant Crystal N. Taylor guilty of possessing less than four grams of
cocaine.  See Tex. Health & Safety Code Ann. § 481.115(a), (c) (West Supp. 2002).  The court
assessed punishment at imprisonment for five years and a $500 fine, suspended imposition of
sentence, and placed appellant on community supervision.

Appellant's sole point of error complains of a statement made by the prosecutor
during jury argument.  She did not object to the statement, however, and therefore failed to preserve
the matter for review.  Mathis v. State, 67 S.W.3d 918, 926-27 (Tex. Crim. App. 2002).  The point
of error is overruled.

The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Affirmed
Filed:   November 15, 2002
Do Not Publish